Exhibit 10.2

CONSENT

             THIS CONSENT (this "Consent"), dated as of June 15, 2001, to the
Credit Agreement referenced below, is by and among Watson Wyatt & Company, a
Delaware corporation (the "Borrower"), Watson Wyatt & Company Holdings, a
Delaware corporation (the "Parent"), the Domestic Subsidiaries of the Parent
identified on the signature pages hereto as "Subsidiary Guarantors" (the
"Subsidiary Guarantors"), the Banks identified on the signature pages hereto and
Bank of America, N.A., a national banking association formerly known as
NationsBank, N.A., as agent for the Banks (in such capacity, together with any
successor in such capacity, the "Agent").

W I T N E S S E T H

             WHEREAS, a $120 million credit facility has been extended to the
Borrower pursuant to the terms of that Credit Agreement (as amended, modified,
supplemented and extended from time to time, the "Credit Agreement") dated as of
June 30, 1998 among the Borrower, the Parent, the Subsidiary Guarantors, the
Banks identified therein and the Agent;

             WHEREAS, pursuant to the First Amendment to the Credit Agreement
(the "First Amendment") dated as of October 6, 2000, the Banks consented to the
release of the Liens, in favor of the Agent, for the benefit of the Banks, on
the Employee Pledged Shares sold in connection with the initial public offering
of the common stock of the Parent; provided that the Liens on the Employee
Pledged Shares which were not sold in connection with the IPO shall not be
released and shall remain in full force and effect;

             WHEREAS, in connection with a secondary public offering of the
common stock of the Parent (the "Secondary Offering"), certain Persons propose
to sell certain Employee Pledged Shares and have requested that the Agent, with
the consent of the Majority Banks, release the Liens in favor of the Agent, for
the benefit of the Banks, on those Employee Pledged Shares sold by such Persons
in connection with the Secondary Offering; and

             WHEREAS, the Majority Banks have agreed to the requested release on
the terms and conditions set forth herein.

             NOW, THEREFORE, IN CONSIDERATION of the premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

             1.          Release of Liens on Employee Pledged Shares.  The
Majority Banks hereby consent to the release of the Liens in favor of the Agent,
for the benefit of the Banks, on those Employee Pledged Shares sold in the
Secondary Offering, provided that in the event any Person that sells any
Employee Pledged Shares in the Secondary Offering does not, within thirty (30)
days of the date such person receives the proceeds from such sale, make payment
on such Person's Employee Loans in the amount and in the manner set forth in the
Employee Note and Employee Pledge Agreement of such Person, the Borrower shall
(and by execution hereof the Borrower agrees it shall) promptly make such
payment to the Lenders in such amount and such manner.

             2.          Letter of Credit Sublimit.  The sublimit for LOC
Obligations as referenced in clause (i) of the proviso in the first sentence of
Section 2.5(a) of the Credit Agreement is increased from "$10,000,000" to
"$40,000,000".

             3.          Conditions Precedent.  This Consent shall be effective
upon receipt by the Agent of multiple counterparts of this Consent executed by
the Borrower, the Parent, the Subsidiary Guarantors and the Majority Banks.

             4.          Reaffirmation of Representations and Warranties.  The
Borrower hereby affirms that the representations and warranties set forth in the
Credit Agreement and the other Credit Documents are true and correct as of the
date hereof (except those which expressly relate to an earlier period).

             5.          Reaffirmation of Guaranty.  Each Guarantor (i)
acknowledges and consents to all of the terms and conditions of this Consent,
(ii) affirms all of its obligations under the Credit Documents and (iii) agrees
that this Consent and all documents executed in connection herewith do not
operate to reduce or discharge such Guarantor's obligations under the Credit
Agreement or the other Credit Documents.

             6.          No Other Changes.  Except as modified hereby, all of
the terms and provisions of the Credit Agreement and the other Credit Documents
(including schedules and exhibits thereto) shall remain in full force and
effect.

             7.          Counterparts.  This Consent may be executed in any
number of counterparts, each of which when so executed and delivered shall be
deemed an original and it shall not be necessary in making proof of this Consent
to produce or account for more than one such counterpart.

             8.          Governing Law.  This Consent shall be deemed to be a
contract made under, and for all purposes shall be construed in accordance with,
the laws of the State of North Carolina.

[Remainder of Page Intentionally Left Blank]

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Consent to be duly executed and delivered as of the date first above written.

 

BORROWER   WATSON WYATT & COMPANY           (d/b/a Watson Wyatt Worldwide),    
       a Delaware corporation                 ATTEST: /s/ Walter W. Bardenwerper
  By:   /s/ Eric B. Schweizer   Name: Walter W. Bardenwerper   Name:   Eric B.
Schweizer   Title: Secretary   Title:   Treasurer                              
              PARENT   WATSON WYATT & COMPANY HOLDINGS, INC.,           a
Delaware corporation                   ATTEST: /s/ James S. Minogue   By:   /s/
Walter W. Bardenwerper   Name: James S. Minogue   Name:   Walter W. Bardenwerper
  Title: Assistant Secretary   Title:   Vice President                          
                  SUBSIDIARY GUARANTORS   WATSON WYATT INVESTMENT CONSULTING,
INC.,           a Delaware corporation           WYATT DATA SERVICES, INC.,    
      a Delaware corporation           WATSON WYATT INTERNATIONAL, INC.,        
  a Nevada corporation                   ATTEST: /s/ Walter W. Bardenwerper  
By:   /s/ Eric B. Schweizer   Name: Walter W. Bardenwerper   Name:   Eric B.
Schweizer   Title: Secretary of each of the Subsidiary Guarantors   Title:  
Treasurer of each of the Subsidiary Guarantors                

 

 

 

BANKS BANK OF AMERICA, N.A., as a Bank and as Agent           By: /s/ John E.
Williams     Name: John E. Williams     Title: Managing Director           PNC
BANK, NATIONAL ASSOCIATION           By:      

--------------------------------------------------------------------------------

    Name:     Title:           COMERICA BANK           By: /s/ Jeffrey M.
Lafferty     Name: Jeffrey M. Lafferty     Title: Account Representative        
   FIRST UNION NATIONAL BANK           By: /s/ Michael Romanzo     Name: Michael
Romanzo     Title: Assistant Vice President           SUNTRUST BANK          
By: /s/ Nancy R. Petrash     Name: Nancy R. Petrash     Title: Director        
  THE BANK OF NOVA SCOTIA           By: /s/ Todd Meller     Name: Todd Meller  
  Title: Managing Director  

 